Citation Nr: 1612855	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-49 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that in the August 2008 and March 2009 rating decisions, the RO denied the Veteran's claim of service connection for PTSD.  As a function of the Board's de novo review authority, and in consideration of the fact that the Veteran has submitted private medical records indicating a diagnosis for dysthymic disorder as well as PTSD, the Board has characterized the Veteran's claim as a claim for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD has been pending for a protracted period of time.  The length of the period that the appeal has been pending, however, does not affect the Board's responsibility to ensure fulfillment of the duty to assist.  38 C.F.R. § 3.159 (2015).  Here, despite the fact that the Veteran has already been afforded a mental health examination by VA in September 2014, that VA examination did not take into consideration the entire breadth of the Veteran's possible mental health issues, as the examiner did not offer a sufficient rationale for why she discounted the diagnosis of dysthymic disorder.  Accordingly, the record does not contain sufficient evidence on which the Board can make a determination regarding the Veteran's claim, and the Board must regrettably remand this matter for a new VA examination. 

In a March 2008 letter, a Dr. E.H. stated that he examined the Veteran psychiatrically and diagnosed him with chronic PTSD and dysthymic disorder.  In support thereof, Dr. E.H. discussed the Veteran's claimed stressors, including his exposure to loud generator noise in service, his witnessing of his injured friend being medevacked, and an injury he experienced in service to his left side.  In addition, Dr. E.H. discussed the Veteran's symptoms, including nightmares, flashbacks, panic attacks, intrusive thoughts, difficulty socializing, memory loss, anger management difficulties, hallucinations, and depression.  Finally, Dr. E.H. stated that the Veteran was "moderately compromised in his ability to sustain social relationships and he is also moderately compromised in his ability to sustain work relationships." 

The Board remanded this matter in July 2014 with the specific instructions to the RO to provide the Veteran with a VA examination to determine the etiology of each currently diagnosed psychiatric disorder.  Thereafter, the Veteran was scheduled for a VA mental health examination in September 2014.  After an in-person examination and a review of the claims file, the examiner rejected the diagnosis of PTSD and marked the statement that the "Veteran does not have a mental disorder that conforms with DSM-5 criteria."  In support thereof, the examiner stated that the Veteran's self-report was inaccurate and indicated that he was exaggerating his symptoms and degree of impairment.  The examiner further commented that even if she were to find the Veteran to be trustworthy, his reported stressors would not be sufficient to meet the DSM-5 or DSM-IV criteria for PTSD. 

With regards to dysthymic disorder, the examiner did acknowledge Dr. E.H.'s March 2008 diagnosis.  However, while it seems as though the examiner ultimately dismissed the validity of Dr. E.H.'s diagnosis, she does not offer a sufficient rationale for why that diagnosis was discounted.  The examiner, in her rationale, first discussed the fact that objective psychological testing revealed concerns about the validity of the Veteran's self-report as well as an exaggeration of symptoms and impairment.  She then stated that Dr. E.H.'s March 2008 opinion did not indicate that any testing or validated structured interview was conducted to determine the PTSD diagnosis.  The rest of the rationale consists of a discussion of why the Veteran's claimed stressors would not meet the criteria for a PTSD diagnosis under either DSM-5 or DSM-IV criteria. 

If the Board is to discount the probative value of a private medical opinion submitted by a Veteran in support of his claim for benefits, it must provide an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).  The September 2014 VA examiner's opinion, neglecting as it does to fully explain why Dr. E.H.'s March 2008 dysthymic disorder diagnosis was discounted, does not provide the Board with sufficient medical evidence to make a determination as to whether the Veteran currently has an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  A new examination is necessary which fully discusses both diagnoses by Dr. E.H. and offers an opinion as to the nature and etiology of each diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. Elicit from the Veteran any additional medical
evidence in support of his claim, to specifically include any private medical records documenting treatment for an acquired psychiatric disorder, to include PTSD and dysthymic disorder. 

2.  Schedule the Veteran for a VA examination to determine the etiology of each currently diagnosed psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided. 

The examiner must identify all current psychiatric disorders.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances and symptomatology.  Specifically, if dysthymic disorder is not found, the examiner must discuss Dr. E.H.'s March 2008 letter .

a. With respect to PTSD, the examiner should first
determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss Dr. E.H.'s March 2008 letter. 

b.  If the PTSD diagnosis is deemed appropriate, the
examiner must comment on the link between the current symptomatology and any verified in-service stressor and/or the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an 
in-service stressor has resulted in PTSD. 

3. Notify the Veteran that it is his responsibility to report
for any schedule examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned undeliverable. 

4. After completing the above action, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


